Citation Nr: 0323251	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  96-48 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to an increased (compensable) evaluation for 
fibrocystic breast disease 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating determination of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in January 2000.  
At that time, the Board remanded the issues of service 
connection for PTSD and a headache disorder, entitlement to a 
temporary total evaluation under 38 C.F.R. § 4.29 for a 
period of hospitalization in November and December 1995, and 
entitlement to an increased evaluation for residuals of a 
neck injury C5-6, including chronic muscular strain imposed 
on degenerative instability.  

In a June 2002 rating determination, the RO granted service 
connection for PTSD and assigned a 100 percent disability 
evaluation effective September 15, 1995.  This constitutes a 
grant of the full benefits sought on appeal.  

In its June 2002 rating determination, the RO increased the 
veteran's residuals of a cervical neck injury C5-6, chronic 
muscular strain superimposed on degenerative instability, 
from 10 to 20 percent, effective September 15, 1995, the date 
of the claimed increase.  In the rating determination, the RO 
noted that he veteran had indicated that a 20 percent 
disability evaluation was what she was seeking.  The RO 
considered this a full grant of the benefit sought on appeal 
and the veteran has not expressed disagreement with the 
assigned disability evaluation.  Thus, the Board will not 
address this issue. 

In an April 2003 rating determination, the RO granted service 
connection for migraines/tension/cluster headaches.  This 
also constitutes a full grant of the benefits sought on 
appeal.  

As to the veteran's request for a temporary total disability 
evaluation under 38 C.F.R. § 4.29, for a period of 
hospitalization in November and December 1995, this issue has 
become moot as a result of the veteran having been granted a 
100 percent disability evaluation for PTSD, effective 
September 15, 1995.  


REMAND

With regard to the issue of an increased evaluation for 
fibrocystic breast disease, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal with the enactment of the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The law and regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000).  The Board's ability to develop and cure defects has 
been limited.  Disabled American Veterans v. Secretary of 
Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 
(May 1, 2003).  Hereinafter known collectively as VCAA.  
There has been no VCAA letter issued with regard to this 
issue from the RO and the Board has been prohibited from 
curing this defect.

As to the issue of entitlement to service connection for a 
stomach disorder, the Board notes that this matter was 
remanded in November 2000 for additional development, to 
include a VA examination.  In the remand portion of the 
decision, the Board specifically requested that the examiner 
identify any stomach disorder found and render an opinion as 
to whether it was at least as likely as not that any stomach 
disorder noted was related to service.  

In April 2001, the veteran was afforded the requested 
examination.  The Board observes that in the examination 
report, it was noted that the veteran described having 
abdominal pain and off and on diarrhea and constipation.  The 
veteran was also noted to have undergone gastric bypass 
surgery in February 2001.  

While a physical examination was performed, the examiner did 
not comply with the remand.  The Board also notes that prior 
to her gastric bypass surgery, the veteran was diagnosed with 
gastroesophageal reflux disease.  As the examiner did not 
provide an opinion as to whether the veteran did or did not 
have a gastrointestinal disorder (other than the 
postoperative bypass.), it does not appear that she complied 
with the development requested in the remand. 

Accordingly, this matter is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must 
be issued.

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
gastrointestinal disorder.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.  The examiner is requested to 
indicate whether or not the veteran 
currently has a gastrointestinal 
disorder.  If a gastrointestinal disorder 
is present, the examiner should offer an 
opinion on the question of whether it is 
at least as likely as not that any 
current gastrointestinal disorder is 
related to the veteran's period of active 
service.  

3.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  This Remand serves as 
notice of the regulation.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


